                       Case 15-12584    Doc 35-1           Filed 09/23/20      Entered 09/23/20 09:21:30                Desc Exhibit
                                            EXHIBIT A: Unclaimed Debtor
                                                                Page    Returns
                                                                     1 of 3     on Closed Cases
                                                  Office of Tom Vaughn Chapter 13 Trustee


Count Case No    Debtor                 Claimant                      Amount        Explanation
1)    14-40682   Clayton, Linda Y       Linda Y Clayton                      $9.27 Debtor refund issued to debtor. Check returned unable to forward
                                        14340 S Kimbark
                                        Dolton, IL 60419


2)    14-40767   Williams, Jeffery C    Jeffery C Williams              $145.60 Debtor refund issued to debtor. Check not satisified within 90 days
                                        4701 W Maypole Apt #1
                                        Chicago, IL 60644


3)    14-42199   Jones, Jennifer M      Jennifer M Jones                    $15.63 Debtor refund issued to debtor. Check returned unable to forward
                                        5 N 8th Ave
                                        Maywood, IL 60153


4)    15-08185   Langton, Rebecca Ann   Rebecca Ann Langton                 $47.00 Debtor refund issued to debtor. Check not satisified within 90 days
                                        1139 N Spaulding Ave #1FL
                                        Chicago, IL 60651


5)    15-12584   Johnson, Val T         Val T Johnson                   $150.00 Debtor refund issued to debtor. Check not satisfied within 90 days
                                        7853 S Coles Ave #1W
                                        Chicago, IL 60649


6)    15-14996   Kaiser, Eileen M       Eileen M Kaiser                      $6.33 Debtor refund issued to debtor. Check not satisified within 90 days
                                        652 W Melrose, Unit !
                                        Chicago, IL 60657


7)    15-19793   Peal, Edmond V         Edmond V Peal                        $3.97 Debtor refund issued to debtor. Check not satisified within 90 days
                 Ellis-Peal, Kiesha M   605 E Prospect Ave #2C
                                        Mount Prospect, IL 60056


8)    15-25478   Campbell, Brandie M    Brandie M Campbell                   $2.18 Debtor refund issued to debtor. Check not satisified within 90 days
                                        7000 South Shore Dr #7A
                                        Chicago, IL 60649




                                                                        1
                       Case 15-12584       Doc 35-1            Filed 09/23/20     Entered 09/23/20 09:21:30                 Desc Exhibit
                                               EXHIBIT A: Unclaimed Debtor
                                                                   Page    Returns
                                                                        2 of 3     on Closed Cases
                                                     Office of Tom Vaughn Chapter 13 Trustee

9)    15-29617   Shumaker, Rosemary        Rosemary Shumaker                    $63.63 Debtor refund issued to debtor. Check returned unable to forward
                                           10559 S Lafayette Ave
                                           Chicago, IL 60628


10)   15-36459   Williams, Brandi Simone   Brandi Simone Williams           $185.00 Debtor refund issued to debtor. Check not satisified within 90 days
                                           8012 S Pauline St #3E
                                           Chicago, IL 60620


11)   16-02937   Salgado, Janet            Janet Salgado                    $180.22 Debtor refund issued to debtor. Check not satisified within 90 days
                                           22256 N Meade Ave
                                           Chicago, IL 60639


12)   16-20726   Wofford, Alexis           Alexis Wofford                        $1.55 Debtor refund issued to debtor. Check returned unable to forward
                                           3629 S. Giles Ave #2
                                           Chicago, IL 60653


13)   16-33379   Branch, Montrece          Montrece Branch                  $137.50 Debtor refund issued to debtor. Check not satisified within 90 days
                                           7638 S. Philllips Ave #2
                                           Chicago, IL 60649


14)   16-36059   Franklin, Kizzie L        Kizzie L Franklin                    $15.89 Debtor refund issued to debtor. Check returned unable to forward
                                           5350 S Maryland Ave #3N
                                           Chicago, IL 60615


15)   16-36972   Hagler, Cleatus           Cleatus Hagler                        $5.00 Debtor refund issued to debtor. Check not satisified within 90 days
                                           1932 Cambridge St
                                           Chicago Heights, IL 60411


16)   16-38894   Garner, Anquanette        Anquanette Garner                $175.06 Debtor refund issued to debtor. Check not satisified within 90 days
                                           2914 E 91st St. #C
                                           Chicago, IL 60643




                                                                            2
                       Case 15-12584     Doc 35-1           Filed 09/23/20     Entered 09/23/20 09:21:30                 Desc Exhibit
                                             EXHIBIT A: Unclaimed Debtor
                                                                 Page    Returns
                                                                      3 of 3     on Closed Cases
                                                   Office of Tom Vaughn Chapter 13 Trustee




17)   17-08317   Morris, Tonya           Morris, Tonya                        $1.10 Debtor refund issued to debtor. Check not satisified within 90 days
                                         22 E 80th St
                                         Chicago, IL 60619


18)   17-09056   Coffey, Adrian A        Adrian A Coffey                      $1.20 Debtor refund issued to debtor. Check not satisified within 90 days
                                         4118 W Cullerton Ave
                                         Chicago, IL 60623


19)   17-11353   Richardson, Stephanie   Stephanie Richardson                $26.30 Debtor refund issued to debtor. Check returned unable to forward
                 Coleman, Marcell        215 East 64th PL
                                         Chicago, IL 60637


20)   17-14046   Batts, Kasina           Kasina Batts                    $315.00 Debtor refund issued to debtor. Check returned unable to forward
                                         7906 S Luella Ave #101
                                         Chicago, IL 60617




                                                                        1487.43




                                                                         3
